TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00246-CV



                               In re Kirk Wayne McBride, Sr.


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining of the trial court’s

actions in his 1995 criminal case. See Tex. R. App. P. 52.8. Having reviewed the petition and

record provided, we deny the petition for writ of mandamus.



                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: May 14, 2010